Citation Nr: 1534970	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Whether the character of the Appellant's discharge for the period of active service dating from April 10, 1981, to January 3, 1984, constitutes a bar to VA benefits based on that period of service.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July 5, 1977, to April 9, 1981.  He also had a second period of active service dating from April 10, 1981, to January 3, 1984, from which he was discharged under other than honorable conditions due to misconduct - commission of a serious offense.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in New York, New York.  

In February 2006, VA received the Veteran's formal claim of entitlement to service connection for bilateral hearing loss, tinnitus, a neck disability, PTSD, and the residuals of a head injury.  In a May 2007 Administrative Decision, the RO determined that the Veteran's service from April 1981 to January 1984 was such that he was not entitled to VA benefits as a result of that period of service.  The Veteran was notified of this decision and of his appellate rights.  Neither the decision nor the notice letter specifically advised the Veteran that his service connection claims were denied.

In a February 2008 Report of Contact, it was noted that the Veteran had called in regard to these claims, and that he was asserting that it was clear and unmistakable error that his February 2006 claim was closed.  The RO noted that his call was being construed as a claim to reopen.

Thereafter, in a September 2008 rating decision, the claims were reopened and denied.  This appeal followed.

Although the RO initially characterized the issues on appeal as being whether to reopen the previously denied claims, the Board finds that the Veteran's February 2008 assertion that it was clear and unmistakable error to close his 2006 claim could be reasonably construed as a notice of disagreement with the May 2007 Administrative Decision.  Thus, regardless of whether that decision could be found to constitute an implicit denial of February 2006 claims of service connection, the fact is that the issues remained pending at the time of the February 2008 rating decision.  As appeals were perfected following that decision, the matters are now properly before the Board on appeal.  They have been recharacterized as original claims on the title page accordingly.

Furthermore, although the matter of the character of the Veteran's discharge was not specifically certified to the Board as an issue on appeal, the Board notes that the matter has been implicit in the denials of service connection for PTSD, a neck disorder, bilateral hearing loss and tinnitus.  Thus, the Board finds that the matter is also properly on appeal, and for the sake of clarity, has been listed separately on the title page.

Although the Veteran's claim for service connection for psychiatric disability has been characterized by the RO as a claim for service connection for PTSD, the evidence of record shows that he has additional psychiatric diagnoses, to include depression, polysubstance abuse and dependence, paranoid and antisocial personality disorder, depression, and anxiety disorder not otherwise specified (NOS).  In light of the foregoing, the Board has recharacterized the claim to account for these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In an April 2011 Decision Review Officer decision, the RO granted the Veteran's claim of entitlement to service connection for traumatic brain injury with headaches (also claimed as head injury).  As that grant represents a total grant of the benefit sought on appeal and because there is no indication that the Veteran has submitted a notice of disagreement as to the assigned disability rating or effective date, this claim is not before the Board for appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues are being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The Veteran contends that his claimed acquired psychiatric disorder, to include PTSD, was incurred in or aggravated by an incident during his second period of service which ultimately result in his discharge from that period of service under other than honorable conditions.  Specifically, the Veteran's statements of record and his reports documented in VA treatment records show that he has resulted is claimed acquired psychiatric disorder, at least in part, to an incident in August 1983 in which he alleges he "accidentally" shot another service member in the chest, and abuse that he reportedly experienced during his subsequent confinement at hard labor for 30 days from September 16, 1983, to October 10, 1983.  VA treatment records also show that he has also sporadically related his claimed acquired psychiatric disorder to environmental hazards while serving in the jungle in the Philippines and allegedly being shot at multiple times while serving in the Philippines pursuing investigations as a provost marshal.  

As noted, in the Veteran's January 2009 notice of disagreement, and in his self-reports documented in VA treatment records dating since 2006, he has asserted that the misconduct that led to his discharge- commission of a serious offense of shooting a fellow service member in August 1983, was accidental.  He indicated that the Naval Intelligence Service (NIS) found the incident to be accidental.  He claims that he should not be barred from receipt of VA compensation benefits related to his second period of service due to an accident that occurred therein.  He requested that VA obtain the associated investigative report from the Naval Intelligence Service to verify that the incident was indeed an accident.  He further stated that his military performance and conduct reports were all stellar.  In that regard, the Veteran's representative asserts that pursuant to 38 C.F.R. § 3.12(d)(4), discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  The Veteran's representative contended that before the Veteran's commission of the act that resulted in his discharge from service under other than honorable conditions, the Veteran's second period of service was otherwise honest, faithful and meritorious and therefore should not be a bar to receipt of VA disability benefits based on events or injury sustained therein.

The Board acknowledges that in a January 1986 decision, the Naval Discharge Review Board unanimously determined that the Veteran's discharge from his second period of service under other than honorable conditions was proper as issued and that recharacterization of his discharge was not warranted.  In addition, in the May 2007 administrative decision, the RO concluded that the Veteran's discharge under other than honorable conditions from his second period of service is considered to be a bar to VA benefits other than expected insurance rights for this period of service.  Moreover, there is no indication that the Veteran has asked that the Service Department Discharge Review Board change the character of his discharge or that he has applied for correction of his military records through the Service Department Board of Correction of Military Records as noted in the RO's May 2007 notice of the aforementioned administrative decision.  

Nevertheless, given that the character of the Veteran's discharge from his second period of service is pertinent to his claim for benefits for an acquired psychiatric disorder, to include PTSD, related to events that occurred therein, and because he has identified evidence pertinent to the determination as to his character of discharge that is not currently of record, additional development is necessary to obtain the Veteran's complete service personnel records, to include any investigative report from the NIS and reports of his conduct and performance evaluations as alluded to in his January 2009 notice of disagreement.  

In addition, all records and transcripts associated with the Veteran's September 1983 Summary Court Martial should also be obtained and associated with the record for review.

The Veteran contends that his claimed bilateral hearing loss and tinnitus disabilities are related to excessive military noise exposure to artillery fire during weapons qualifications trainings, ship noises while stationed aboard the U.S.S. Anchorage, machinery such as "deck crawlers" and hydraulic tools, working in the ship yard, and sonar testing equipment.  The RO has conceded that the Veteran's military occupational specialty of boatswains mate has a high probability of excessive military noise exposure.

Although the Veteran was afforded a VA examination in August 2010, approximately 5 years ago, to determine the nature and etiology of his claimed hearing loss and tinnitus disabilities.  Audiometric findings at that time did not show that the Veteran has a current hearing loss disability in either ear for VA purposes.  See 38 C.F.R. § 3.385.  Given the Veteran's contention that he has a current bilateral hearing loss disability for VA purposes associated with his military noise exposure during his first period of active service, and because his hearing was most recently tested approximately 5 years ago, he should be afforded an additional VA audiology examination to determine whether he now has a current hearing loss disability for VA purposes.  

In addition, it appears that the August 2010 VA examiner provided an unfavorable etiology opinion based at least in part on comparison of audiometric findings obtained during the Veteran's enlistment examination in May 1977, and during separation examination in December 1983.  As noted, however, the Veteran's character of discharge under other than honorable conditions is a bar to VA benefits for disability related to his second period of service.  While the records from his second period remain relevant insofar as they could provide evidence as to whether he incurred hearing loss as a result of acoustic trauma in his first period, the Board believes that the examiner's opinion must include consideration of a comparison between audiometric findings obtained during the Veteran's May 1977 enlistment examination and audiometric findings obtained during his April 1981 reenlistment examination, as these reveal threshold shifts in hearing acuity ranging from 0 to 10 decibels in the right ear, and from -5 to 15 decibels in the left ear.  As such, it is necessary to remand the Veteran's claim for service connection for tinnitus to obtain an additional etiology opinion based on audiometric findings dated solely during the Veteran's first period of active service.

The Veteran contends that his claimed cervical spine disorder is the result of a neck injury sustained during his first period of service aboard the U.S.S. Anchorage in which he was running down a corridor of this ship during a drill on rough seas causing his body to slam head first into a ventilation pipe on the ceiling of the ship.  He contends that he has experienced neck pain persistently since that incident which has progressively worsened ever since and has since been diagnosed as intervertebral disc syndrome of the cervical spine with cervical radiculopathy and myelopathy.  

In October 2007, the Veteran submitted a September 2007 statement from a VA treatment provider who concluded without providing any supporting rationale that the Veteran's cervical stenosis is a result of head trauma he sustained during military service.

In October 2010, the Veteran was afforded a VA spine examination to determine the nature and etiology of his current cervical spine disorder.  The examiner stated that the Veteran described a relatively mild head injury not consistent with the type of cervical spine pathology seen and recorded in radiology reports.  The examiner stated that it therefore is not possible to clearly ascribe the Veteran's current cervical spine disease to the incident where he banged his scalp and fell aboard the U.S.S. Anchorage.

The earliest VA treatment records currently associated with claims file for review are dated February 2006; however, a physical therapy initial consult note dated on June 5, 2007, notes findings obtained during x-ray of the Veteran's cervical spine on May 30, 2001, which suggests that the Veteran's complete VA treatment records have yet to be obtained and associated with the claims file for review.  As such, the Veteran's claim for service connection for a cervical spine disorder must be remanded to ensure that the Veteran's complete VA treatment records have been obtained and associated with the claims file for review.  

Finally, a November 2010 VA domiciliary note indicates that the Veteran had applied for, but was denied, disability benefits from the Social Security Administration (SSA).  As such records may contain additional information and evidence in support of the Veteran's claims for service connection, efforts should be made to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain from all appropriate records repositories the Veteran's complete service personnel records, to specifically include all conduct and performance evaluations, any investigative reports from the NIS as alluded to by the Veteran in his January 2009 notice of disagreement pertaining to the incident in which the Veteran shot a fellow service member in the chest in August 1983, and any records and hearing transcripts associated with his September 1983 Summary Court Martial for shooting a fellow service member in the chest.  

If, after making reasonable efforts to obtain such records they are unable to be secured, produce a formal finding of unavailability and add it to the claims file.  Also notify the Veteran and his representative and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

2. Contact the SSA and request the Veteran's complete record, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  Associate all SSA inquiries, records requests, and responses received with the claims file.

3. Obtain and associate with the claims file any VA treatment records and diagnostic studies pertaining to the Veteran's claimed psychiatric, hearing loss and tinnitus, and cervical spine disabilities, to include any records that have been archived or retired, dating prior to February 2006 and since April 2011, from all VA facilities identified by the Veteran and in the record, to include the VA Hudson Valley Healthcare System and the VA New York Harbor Healthcare System.  Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.  

All attempts to procure records should be documented in the file.  If any records identified by the Veteran and in the record cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are be notified of unsuccessful efforts in that regard, in order to allow them the opportunity to obtain and submit those records for VA review.

4. After the above development has been completed to the extent possible, schedule the Veteran for a VA audiological examination with an audiologist to determine the nature and etiology of any current hearing loss and tinnitus.  It is imperative that the Veteran and his representative be given appropriate notice of the scheduled examination and documentation of this must be placed in the claims file.

The Veteran's Virtual VA and VBMS electronic claims files, to include a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination and the examination report should reflect that such review was made.  The examiner should elicit from the Veteran a complete history of his claimed hearing loss and tinnitus disabilities, to include history of any military, occupational and recreational noise exposure and the date of onset, circumstances, and nature of any current hearing loss and tinnitus, which should be documented in the examination report.  The examiner should acknowledge that VA has conceded that the Veteran's MOS as a Boatswains mate has a high likelihood of excessive noise exposure during service. 

The examiner should acknowledge and discuss that comparison of audiometric findings obtained during enlistment examination in May 1977 and reenlistment examination on April 9, 1981, shows a shift in hearing acuity rating from -5 to 10 decibels in the right ear and from -5 to 15 decibels in the left ear.  The examiner should discuss the significance, if any, of any threshold shifts in the Veteran's hearing at all frequencies during his first period of service.   

All tests deemed necessary, to include puretone audiology and Maryland CNC speech discrimination testing must be performed and the results reported in detail.  

Following a review of the paper and electronic claims files, the Veteran's contentions, and audiologic examination, identify whether the Veteran has current hearing loss and/or tinnitus disabilities.  If so, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current hearing loss and tinnitus disability is etiologically related to any incident of the Veteran's first period of military service, to include any noise exposure therein.  

The examiner must provide and discuss the rationale for all stated opinions, whether favorable or unfavorable, and reconcile all stated opinions with any contradictory evidence of record, citing to specific evidence in the file, if necessary. 

5. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

6. After the completion of any action deemed appropriate in addition to that requested above, to include obtaining an additional VA examination and etiological opinion as to the nature and etiology of the Veteran's claimed cervical spine disorder if deemed appropriate on the basis of additional evidence received, readjudicate the claims.  All applicable laws and regulations should be considered.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




